DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 12-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Oswald et al (US PUB 20180118063, hereinafter Oswald63).
Regarding claim 1, Oswald63 discloses a seat (see at least the abstract) comprising: a seat headrest portion (e.g. headrest 210); a seat backrest portion (e.g. backrest of seat 215), (see figure 2A); and a loudspeaker assembly (e.g. acoustic transducer 220 assembly) associated with the backrest portion and having an acoustic directivity angled upward above a nominal ear position of an occupant (e.g. the driver of the acoustic transducer 220 is configured to point upwards between 10 and 40 degrees from the horizontal axis with respect to normal position of the ear of occupant 205), (see Oswald63, [0018] and [0021], figures 2A-2C).

Regarding claims 6-9, Oswald63 discloses seat of claim 1, wherein the acoustic directivity is angled upward at an angle of at least 20, 26, 36 and 40 degrees above horizontal (e.g. angled upward between 10 and 40 degrees), (see Oswald63, [0021] and figures 2A-2C).

Regarding claim 12, Oswald63 discloses the seat of claim 1, wherein the loudspeaker assembly comprises: at least one loudspeaker (e.g. driver of the acoustic transducer 220) for generating an acoustic output; and an acoustic exit (e.g. acoustic channel 230) fixed in the seat backrest portion and angled to provide the acoustic output with the acoustic directivity angled upward above the nominal ear position of the occupant (see Oswald63, [0018], [0021], and [0023], figures 2A-2C).

Regarding claim 13, Oswald63 discloses the seat of claim 12, wherein an angle of the at least one loudspeaker provides the acoustic output to achieve a consistent frequency response across a range of positions deviating from the nominal ear position (e.g. it is inherent to achieve this claimed feature based on the angular positioning of the loudspeaker 220), (see Oswald63, [0021]).

Regarding claim 14, Oswald63 discloses the seat of claim 13, wherein the consistent frequency response is characterized by a high frequency (HF) consistency greater than an HF consistency for an acoustic output provided to the nominal ear position, wherein HF is equal to or greater than approximately 4 kilo-Hertz (kHz), (e.g. it is inherent to achieve a better HF frequency consistency based on the angular position of the loudspeaker 220), (see Oswald63, [0021]).
Regarding claim 15, Oswald63 discloses the seat of claim 13, wherein the consistent frequency response is characterized by at least one of: inter-aural isolation for the occupant, head turn isolation for the occupant, or seat-to-seat isolation between multiple occupants of a space including the seat (see Oswald63, [0021]).

Regarding claim 16, Oswald63 discloses the seat of claim 12, wherein the at least one loudspeaker is located proximate the acoustic exit (acoustic channel 230), (see Oswald63, [0023] and figure 2A). 

Regarding claim 17, Oswald63 discloses the seat of claim 12, wherein the at least one loudspeaker is separated from the acoustic exit (acoustic channel 230), (see Oswald63, [0023] and figure 2A). 

Regarding claim 18, Oswald63 discloses the seat of claim 12, wherein the acoustic exit (acoustic channel 230) is fixed relative to the seat backrest portion (see Oswald63, [0023] and figure 2A).

Regarding claim 19, Oswald63 discloses the seat of claim 1, wherein the seat headrest portion is adjustable relative to the seat backrest portion (see Oswald63, [0019] and figure 2A).

Regarding claim 20, Oswald63 discloses the seat of claim 1, wherein the seat backrest extends above a nominal shoulder of the occupant (see Oswald63, figure 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald63.
Regarding claims 2-5, Oswald63 discloses the seat of claim 1, wherein the acoustic directivity is angled upward, but fails to explicitly disclose higher than an expected ear position of approximately 80%, 90%, 95% and 97% of a population of potential occupants. However, it would be obvious to angle the acoustic directivity of the loudspeaker system upward higher than an expected ear position of between approximately 80% to 97% of a population of potential occupants so as adapt the system for wider population applications. 

Regarding claims 10 and 11, Oswald63 discloses the seat of claim 1, but fails to explicitly disclose wherein the loudspeaker assembly is positioned such that a center of an acoustic output of the acoustic assembly is less than 600 mm, or less than 575mm vertically higher than a hip point of the vehicle seat. However, it would have been obvious to position the loudspeaker assembly such that a center of an acoustic output of the acoustic assembly is less than 600 mm, or less than 575mm vertically higher than a hip point of the vehicle seat since it has been held that: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), (see also MPEP 2144.05 I A).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.